Mr. Justice Scott delivered the opinion of the court: Defendant in error proved, producing the tax receipts, that she had paid all the State, county, city, town, school, road, park, drainage and corporation taxes against the property involved, for the year 1891, and for each and every year thereafter down to and including such taxes for the year 1900, the first of which tax payments was made on May 19, 1892, and the last on May 31, 1901. It is urged that this is not proof that she paid all the taxes leg'ally levied and assessed against the premises for any consecutive period of seven years, for the reason that there may have been taxes other than those specified in the receipts, or special assessments, levied against the property which she did not pay. In City of Chicago v. Middlebrooke, 143 Ill. 265, we said (p. 268): “When the complainant proved that he had paid all State, county, city, town, school, road, park and corporation taxes, it will be presumed, in the absence of any evidence to the contrary, that no other tax or assessment was imposed upon the property, and hence that he had paid all taxes assessed on the property. When the complainant proved the payment of all general taxes for nine years, it devolved on the defendant to show, if such was the case, that the property had been specially assessed for some one of the years, and then complainant would have been compelled to prove the payment of such special assessment, or he would have been defeated.” The evidence therefore warrants a finding that defendant in error paid all the taxes levied and assessed against the premises for the years above enumerated. The proof also showed that the defendant in error went into the actual possession of the premises, under claim and color of title made in good faith, in the year 1891, and so continued in possession down to the time of the filing of her application herein, on June 3, 1901. This, together with the proof of the tax payments to which we have above referred, in the absence of any other evidence, was proof of a title good as against all the world, and authorized registration. Glos v. Kingman & Co. 207 Ill. 26. Plaintiff in error offered in evidence a tax deed for these premises to himself, dated April 19, 1893. The decree orders the payment of a certain sum by Wilhelmine Mickow on account of expenditures made by Glos in securing said tax deed, and decrees that upon the payment of such sum such tax deed shall be null and void, in so far as it affects the title to the property in question. It is said that this is erroneous in the absence of any proof showing the invalidity of the tax deed. The right of Jacob Glos under the tax deed was barred by the proof made, and the error, if any, was therefore harmless. It is then urged that Emma J. Glos, one of the defendants below, is the wife of Jacob Glos, and that she had an inchoate right of dower by virtue of the tax deed to Jacob Glos, and that as this right could not be asserted by her during her husband’s lifetime, the seven years Statute of Limitations has not run against her, consequently registration should not have been awarded. It does not appear from the abstract that Emma J. Glos is the wife of Jacob Glos. It is therefore unnecessary to dispose of this question. The decree of the circuit court will be affirmed. Decree affirmed.